IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: C.T., A MINOR       : No. 119 WAL 2016
                                        :
                                        :
PETITION OF: K.T.                       : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.